DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 and 20-21 are pending in the application. Claims 1, 13 and 18 have been amended, claim 19 has been canceled, and claim 21 has been added.

Response to Arguments
Applicant's arguments filed 03/08/2021 have been fully considered but they are not persuasive. Representative arguments are responded in the following.
Arguments #1 (REMARKS page 8 2nd-3rd para., bridging para between pages 9-10)
In support of the rejection, the Office Action introduces Schrier. The cited portions of Schrier refer to, among other things, “the saliency component 504 may process the image to determine one or more locations where pedestrians are likely located within the image. In one embodiment, the saliency component 504 may produce information defining a sub-region of the image where a pedestrian is most likely located. For example, the saliency component 504 may produce one or more x-y coordinates to define a location or bounded area of the image where a pedestrian may be located.” (Schrier at para. [0038], emphasis added.) As best understood, Schrier thus shows first defining sub-regions where a pedestrian is “most likely located” and then analyzing the sub-regions to identify pedestrians.
In contrast with Schrier, claim 1 recites “identifying, using a computer system, a first object present in the one or more images” and then “determining, using the computer system, a notional enclosure for the first object.” That is, claim 1 includes determining a notional enclosure for the first object identified in the images. Stated differently, in claim 1, the first object is identified before the notional enclosure. The method of claim 1 is thus opposite to Schreier because Schrier shows identifying sub-regions and then identifying objects such as pedestrians within such sub-regions.
for the first object identified in the image information. Claim 18 is thus opposite to Schreier because Schrier shows identifying sub-regions and later identifying objects such as pedestrians within such sub-regions.

Answer
	Shown in the following is part of amended claim 1:
identifying, using a computer system, a first object present in the one or more images;
determining, using the computer system, a notional enclosure for the first object; 
scaling image information corresponding to the notional enclosure to provide scaled image information;
classifying, using the computer system to analyze the scaled image information, the first object in the notional enclosure as including an ambulatory object or a non-ambulatory object;

	In the above recitation, the “identifying” step refers to detecting presence (approximate location) of an object in an image. Please note in this step, it is not known if the object is a pedestrian or not, so it uses “object”. The “determining” step then generates an enclosure to encircle the detected object. Finally, the “classifying” step detects if the object is an ambulatory object (e.g. pedestrian) or a non-ambulatory object (e.g. non-pedestrian). For detailed analysis in view of Schrier, please see the following rejections. In the above Applicant-cited sentences, i.e., “the saliency component 504 may process the image to determine one or more locations where pedestrians are likely located within the image. In one embodiment, the saliency component 504 may produce information defining a sub-region of the image where a pedestrian is most likely located. For example, the saliency component 504 may produce one or more x-y coordinates to define a location or , Schrier teaches the “identifying” step (“process the image to determine one or more locations where pedestrians are likely located within the image”) and “determining” step (“produce one or more x-y coordinates to define a location or bounded area of the image where a pedestrian may be located”). After the above steps, Schrier further classifies the object in the enclosure as pedestrian or non-pedestrian (see for example para. [0044]). Therefore “identify pedestrians” in Applicant’s arguments above should have referred to the classifying step, rather than the “identifying” step recited in claim 1. 

Arguments #2 (REMARKS page 10 para. 2-5) 
Second, Applicant cannot find in the cited portions of Schrier at least “apply a single-pass first convolutional neural network model to identify a first object present in the image information” and “apply the first scaled information to a second convolutional neural network model to classify the first object in the notional enclosure as including one of a non-ambulatory object, an ambulatory object not on a collision path with the vehicle, or an ambulatory object on a collision path with the vehicle, wherein the second convolutional neural network model is trained using a plurality of images of pedestrians.” Therefore, no case of anticipation presently exists.
With respect to Melvin, the Office Action explains “Melvin discloses a Convolutional Neural Network (CNN) for detecting and localizing objects, at all scales, in a single-pass (para. [0075]).” (Office Action at page 12.) Melvin, as best understood, can detect objects “at all scales, in a single-pass” because Melvin “uses direct training and runtime output of real world positions for objects.” (Melvin at para. [0075] and [0090].) In other words, Melvin’s solution is understood to be trained such that it does not use scaling.
In fact, Melvin disparages and teaches away from scaling: “Moreover, the present invention provides significantly faster detection of objects at multiple scales than prior art approaches. This is because prior art approaches using video that include CNNs are typically trained to recognize an object at a particular scale in image space, usually such that the object 
In support of the rejection of claim 19, which included recitations that are similar to those now incorporated in amended claim 18, the Office Action stated “it would have been obvious for a person with ordinary skill in the art before the effective filing dates of the claimed invention to consider replacing Schrier’s CNN with Melvin’s single-pass CNN in order to perform object detection more efficiently.” (Office Action at page 12.) However, because Melvin teaches away from scaling, it is unclear how or why one of ordinary skill in the relevant art would modify Schrier to include Melvin’s single-pass CNN in a system that uses scaling.

Answer
As analyzed above, Schrier teaches detecting presence of objects in an image, generating enclosure for the detected objects, and further classifying an object as pedestrian or non-pedestrian. Referring to Schrier FIG. 4, #404 is a first Neural Network for performing the detecting presence and generating enclosure. The resulting enclosures (sub-regions) are shown in a saliency map (FIG. 3). The saliency map (the sub-regions) may be scaled up and/or the image may be scaled down in order to have a matching resolution so that pedestrian detection may be performed (para. [0033] last sentence; para. [0034]; FIG. 4 #406). Here “pedestrian detection” refers to classifying an object as pedestrian or non-pedestrian. Therefore Schrier teaches applying a first convolutional neural network model to identify a first object present in the image information, determining a notional enclosure for the first object, scaling image information corresponding to the notional enclosure to provide first scaled information, and applying the first scaled information to a second convolutional neural network 
 Regarding the above arguments with respect to “single pass” CNN in view of Melvin, Examiner noticed that Melvin is introduced to remedy the deficiency of the first CNN, which is used to detect object presence and generate enclosure. Scaling, however, occurs after the detection and generation steps and before using the second CNN. Therefore the recited scaling has nothing to do with the first CNN. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9 and 11-12 are rejected under 35 U.S.C. 102 a(1)/a(2) as being anticipated by Schrier et al. (US Publication 2017/0206426 A1, hereafter Schrier).

receiving one or more images from an image sensor, the image sensor coupled to a vehicle and the one or more images corresponding to a first field of view (FOV) (FIG. 1-2; para. [0021]; Note “FOV” is an intrinsic property for a camera); 
identifying, using a computer system, a first object present in the one or more images (FIG. 2-3; FIG. 4 #404; FIG. 5 #504; para. [0012]; para. [0031]; para. [0038]-[0039]);
determining, using the computer system, a notional enclosure for the first object (FIG. 3; para. [0012]; para. [0038]-[0039]);
scaling image information corresponding to the notional enclosure to provide scaled image information (para. [0033]-[0034]);
classifying, using the computer system to analyze the scaled image information, the first object in the notional enclosure as including an ambulatory object or a non-ambulatory object (FIG. 4 #406; FIG. 5 #506; para. [0013]; para. [0032]; para. [0044]-[0046]); 
when the first object is classified as an ambulatory object, determining, using the computer system, whether the ambulatory object is in a potential collision path with the vehicle (para. [0047]; para. [0048] “In one embodiment, the notification component 508 may notify the driver or automated driving system 100 of a location of the pedestrian so that path planning or collision avoidance may be performed accordingly. Similarly, the notification component 508 may provide an indication of a location of each pedestrian 
providing an alert to an operator of the vehicle about the ambulatory object or about the potential collision path (FIG. 5 #508; para. [0048]-[0049]). 
	
As per claim 2, dependent upon claim 1, Schrier teaches that the identifying the first object present in the one or more images includes using a computer system to apply a machine learning-based first neural network model to the one or more images and receiving an indication that the one or more images includes the first object (FIG. 2-3; FIG. 4 #404; FIG. 6 #604; para. [0011]-[0012]; para. [0039]). 

As per claim 3, dependent upon claim 2, Schrier teaches the determining the notional enclosure for the first object includes using the computer system to apply the same first neural network model or a different second neural network model to generate information about one or more coordinates corresponding to the first object in the one or more images (FIG. 3-4; FIG. 4 #404; FIG. 6 #604; para. [0038]-[0039]). 



As per claim 5, dependent upon claim 4, Schrier teaches the classifying the first object includes using the different third neural network model to classify the first object as a pedestrian or a non-pedestrian (FIG. 4 #406; FIG. 5 #506; FIG. 6 #606; para. [0013]; para. [0044]-[0046]).

As per claim 6, dependent upon claim 2, Schrier teaches determining a region of interest (ROI) in the one or more images, the ROI comprising less than all the information in each of the one or more images, and wherein the identifying the first object and/or the determining the notional enclosure includes using a portion of the one or more images corresponding to the ROI (para. [0029] “in a region near a vehicle or in a direction of travel of the vehicle to detect the presence of pedestrians”; FIG. 2-3). 

As per claim 9, dependent upon claim 1, Schrier teaches determining a travel direction or a rate of travel of the ambulatory object based on information from multiple ones of the images, and using information about the travel direction or the rate of travel to determine whether the ambulatory object is in the potential collision path with the vehicle (para. [0043] last sentence; para. [0049]). 

As per claim 11, dependent upon claim 1, Schrier teaches the receiving the one or more images from the image sensor includes receiving consecutive images from the same camera or receiving images from different cameras having different fields of view (para. [0021]). 

As per claim 12, dependent upon claim 1, Schrier teaches the providing the alert to the operator of the vehicle includes providing one or more of a visual alert to a driver, an audible alert to a driver, or a control signal to an operational system of the vehicle (FIG. 5 #508; FIG. 6 #608; para. [0048]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Schrier et al. (US Publication 2017/0206426 A1, hereafter Schrier), as applied above to claim 6, in view of Kim et al (US Publication 2019/0092235 A1, hereafter Kim).
As per claim 7, dependent upon claim 6, Schrier does not determining the ROI based on received travel direction or travel rate.

Taking the combined teachings of Schrier and Kim as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider determining ROI based on the travel direction of the vehicle or the rate of travel of the vehicle in order to determine the ROI in a dynamic manner. 

As per claim 8, dependent upon claim 7, Schrier in view of Kim teaches determining an exclusion area that comprises a portion of the FOV but is outside of the ROI, and wherein the identifying the first object present in the one or more images includes inside of the ROI and outside of the exclusion area (Schrier FIG. 2-3; Kim FIG. 6-9). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schrier et al. (US Publication 2017/0206426 A1, hereafter Schrier), as applied above to claim 9, in view of Okumura et al. (US Publication 2015/0110344 A1, hereafter Okumura).
As per claim 10, dependent upon claim 9, Schrier teaches capturing consecutive images using the image sensor (para. [0021]), but does not specify the features as recited in claim 10.

Taking the combined teachings of Schrier and Okumura as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider determining bounding box of a same object across a sequence of image frames in order to estimate the travel direction of the object.   

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Schrier et al. (US Publication 2017/0206426 A1, hereafter Schrier), in view of Melvin et al. (US Publication 2018/0082137 A1, hereafter Melvin) and Okumura et al. (US Publication 2015/0110344 A1, hereafter Okumura), 
As per claim 13, an independent claim, Schrier teaches the invention substantially as claimed including a pedestrian detection system implemented in a vehicle (ABSTRACT; FIG. 1), the system comprising: 
an input unit comprising at least one image sensor for imaging areas around the vehicle (FIG. 1 #110; para. [0015], [0021]); and 
a processing unit comprising a processor circuit coupled with a non-transitory memory circuit (Schrier FIG. 1; para. [0070], [0077]), the memory circuit storing instructions executable by the processor circuit to cause the processor circuit to: 
receive multiple frames of image information from the input unit (Schrier para. [0021]); 

scale image information corresponding to the respective notional enclosures to provide scaled image information (Schrier para. [0033]-[0034]); and
determine, using the scaled image information, whether any of the detected one or more objects is a pedestrian using a second CNN model and using the coordinates of the notional enclosures (Schrier ABSTRACT; FIG. 2-3; FIG. 4 #406; FIG. 6 #606; para. [0013]; para. [0045]-[0046]). 
Schrier, however, does not teach that the first convolutional neural network is a single-pass neural network model.
Melvin discloses a method for driving assistance (ABSTARCT). Specifically, Melvin discloses a Convolutional Neural Network (CNN) for detecting and localizing objects, at all scales, in a single-pass (para. [0075]).
Taking the combined teachings of Schrier and Melvin as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing dates of the claimed invention to consider replacing Schrier’s CNN with Melvin’s single-pass CNN in order to perform object detection more efficiently.
Schrier and Melvin further does not teach for each frame of multiple frames, detecting one or more objects’ presence and generating respective notational enclosures for the one or more detected objects. 

Taking the combined teachings of Schrier, Melvin and Okumura as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider determining bounding box of a same object across multiple image frames in order to estimate the travel direction and velocity of the object.

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Schrier et al. (US Publication 2017/0206426 A1, hereafter Schrier), in view of Melvin et al. (US Publication 2018/0082137 A1, hereafter Melvin) and Okumura et al. (US Publication 2015/0110344 A1, hereafter Okumura), as applied above to claim 13, and further in view of Kim et al (US Publication 2019/0092235 A1, hereafter Kim).
As per claim 14, dependent upon claim 13, Schrier in view of Melvin and Okumura teaches determining a ROI, wherein the ROI indicates a collision-prone area proximate the vehicle (Schrier FIG. 2; para. [0031]; para. [0047]), but does not teach that the determination is based on rate of travel of the vehicle.
Kim is evidenced that determining a ROI based on the driving speed and the driving direction of a vehicle is well-known and practiced (FIG. 3A-3D; FIG. 4A-4D; para. [0017]-[0018]; para. [0041]).
Taking the combined teachings of Schrier, Melvin, Okumura and Kim as a whole, it would have been obvious for a person with ordinary skill in the art before the effective 

As per claim 15, dependent upon claim 14, Schrier in view of Melvin, Okumura and Kim teaches that the one or more objects are detected inside the determined ROI (Schrier FIG. 2-3; Kim: ABSTRACT).

As per claim 16, dependent upon claim 14, Schrier in view of Melvin, Okumura and Kim teaches determine an exclusion area inside of a field of view of the input unit and outside of the ROI (Schrier FIG. 2-3; Kim FIG. 6-9). 

As per claim 17, dependent upon claim 16, Schrier in view of Melvin, Okumura and Kim teaches a driver interface configured to provide audio and/or visual cues to a driver of the vehicle about potential driving hazards, and wherein the instructions executable by the processor circuit are further configured to cause the processor circuit to provide an audible alert and/or a visual alert to the driver when the detected one or more objects is a pedestrian who is in the ROI (Schrier FIG. 2; para. [0048]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Schrier et al. (US Publication 2017/0206426 A1, hereafter Schrier), in view of Melvin et al. (US Publication 2018/0082137 A1, hereafter Melvin).

a first camera coupled to the vehicle and configured to receive image information about one or more areas around the vehicle (FIG. 1 #110; para. [0015], [0021]); and 
a processor circuit (FIG. 1; para. [0070], [0077]) configured to: 
apply a first convolutional neural network model to identify a first object present in the image information (ABSTRACT; FIG. 2-3; FIG. 4 #404; FIG. 6 #604; para. [0012]; para. [0039]);  
determine a notional enclosure for the first object (FIG. 2-3; para. [0038]-[0039]); 
scale image information corresponding to the notional enclosure to provide first scaled information (para. [0033]-[0034]);
apply the first scaled information to a second convolutional neural network model to classify the first object in the notional enclosure as including one of a non-ambulatory object, an ambulatory object not on a collision path with the vehicle, or an ambulatory object on a collision path with the vehicle (ABSTRACT; FIG. 2-3; FIG. 4 #406; FIG. 6 #606; para. [0013]; para. [0045]-[0046]), wherein the second convolutional neural network model is trained using a plurality of images of pedestrians (para. [0013], [0046]); and
provide an alert to an operator of the vehicle about the classified first object or about the collision path (FIG. 6 #608; para. [0048]). 
 Schrier teaches every limitation recited in claim 18 except that the first convolutional neural network is a single-pass neural network model.

Taking the combined teachings of Schrier and Melvin as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing dates of the claimed invention to consider replacing Schrier’s CNN with Melvin’s single-pass CNN in order to perform object detection more efficiently.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Schrier et al. (US Publication 2017/0206426 A1, hereafter Schrier), in view of Melvin et al. (US Publication 2018/0082137 A1, hereafter Melvin), as applied above to claim 18, and further in view of Okumura et al. (US Publication 2015/0110344 A1, hereafter Okumura).
As per claim 20, dependent upon claim 18, Schrier in view of Melvin and Okumura teaches:
wherein the first camera is configured to receive image information that includes a series of sequential images (Schrier para. [0021]), and wherein the processor circuit is configured to: 
apply the first convolutional neural network model to identify the same first object in each image in the series of sequential images (See rejections applied above to claims 13 and 10); 

determine whether the first object is in motion based on coordinate information about the respective notional enclosures (See rejections applied above to claim 10); and 
determine whether the first object is on a collision path with the vehicle using information determined about whether the first object is in motion (See rejections applied to claim 10).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Schrier et al. (US Publication 2017/0206426 A1, hereafter Schrier), in view of Melvin et al. (US Publication 2018/0082137 A1, hereafter Melvin), as applied above to claim 18, and further in view of Richey et al. (US Publication 2018/0012411 A1, hereafter Richey).
As per claim 21, Schrier in view of Melvin teaches a single-pass first convolutional neural network model, but does not teach that the model is trained using YUV color space data.
Richey is evidenced that using color images (e.g., in YUV color space) as training images for training a neural network is well-known and practiced (para. [0105]).
Taking the combined teachings of Schrier, Melvin and Richey as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing dates of the claimed invention to consider using training images in YUV color efficient in coding and reduces the bandwidth compared to other color spaces.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI G CHEN whose telephone number is (571)270-3480.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XUEMEI G CHEN/Primary Examiner, Art Unit 2664